On the Merits.
SOMMERVILLE, J.
Relators are husband and wife, and. reside in the parish of Jefferson. They had received, in the year 1912, from St. Vincent’s Orphan Asylum in New Orleans, a foundling, named Thomasine Roman, then a few months of age, to rear and care for as their own child. They allege that in July, 1919, a deputy sheriff of the parish of Jefferson, under instructions and directions of defendants, invaded their home, without warrant or authority, and took forcible possession of the child, Thomasine, now 7 years of age, and placed her in the custody and control of the authorities of St Alphonsus Asylum in the city of New Orleans. Relators further charge that they have made demand upon the sisters in charge of said asylum, and that they have been refused the return of their child. They then appealed to the civil district court for the parish of Orleans to compel defendants to return their said foster child to their custody and'control.
Defendants made answer, alleging that the child was neglected and uncared for, and. was not living in a proper place, and that they had taken custody and control of the said child for its general good.
*101The application of relators for a writ of habeas corpus was denied, and they have appealed.
[2] The evidence shows that the child Thomasine is a foundling who was taken charge of by relators at the very tender age of a few months, and that they reared and cared for the child during seven years of its life. The law as found in article 213, C. C., is:
“The foundling, whom persons from charity have received and brought up; cannot be claimed by its father and mother,- unless they prove that the child was taken from them by force, fraud or accident.
‘“No other relation can claim a foundling without having first obtained the tutorship of the foundling and given security in a sum sufficient for the reimbursement of the expenses which it has incurred.”
And no one else, other than the father and mother, would have such right. Defendants certainly had no right to claim the child, and to take it forcibly from its foster parents.
The return of defendants contains matter which might properly be addressed to the courts of Jefferson if, in their opinion, the child was neglected.
The action of defendants was not only without authority of la.w, but in violation of law and of the rights of relators.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be annulled, avoided, and reversed, and that there now be judgment in favor of relators, Joseph Henry Luwisch and wife, and against Rev. Father Raymond' Carra and St. Alphonsus Orphan Asylum, ordering and commanding them to release the child, Thomasine Roman, and restore her to the care and keeping of Joseph Henry Luwisch and wife, and for costs.
See dissenting opinion of O’NIELL, J., 84 South. 509.